Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Thomas Seabourne, Appellant                           Appeal from the 4th District Court of Rusk
                                                      County, Texas (Tr. Ct. No. 2015-140).
No. 06-15-00088-CV        v.                          Opinion delivered by Justice Moseley,
                                                      Chief Justice Morriss and Justice Burgess
Danese Seabourne, Appellee                            participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Thomas Seabourne, pay all costs of this appeal.




                                                      RENDERED MAY 20, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk